Citation Nr: 1423433	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-42 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Donald G. Fernstrom, Attorney


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2012, the Board reopened and denied the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims ("the Court").  In an August 2013 decision, the Court granted a Joint Motion for Remand (JMR).  Although the Board decision regarding the reopening of the claims was undisturbed; the Court remanded the remainder of the claim for further proceeding consistent with the August 2013 Order. 

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's bilateral hearing loss and tinnitus are causally related to active service, with the Veteran's tinnitus being shown to have been incurred during active service with continuous symptoms since separation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can also be established through application of statutory presumptions, including for chronic diseases, such as other organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran argues that his bilateral hearing loss and tinnitus are a result of noise exposure that occurred while he worked in proximity to jet engines during active service.  The August 2013 JMR requested a review of a November 2009 medical article discussing delayed onset hearing loss.  Specifically, the JMR indicated that the November 2009 article contradicted a 2005 Institute of Medicine (IOM) article referenced by the June 2012 audiologist, who opined that the Veteran's hearing loss was less likely than not a result of active service due to the delayed onset of his symptomatology.  

The evidence of record shows that the Veteran has current diagnoses of tinnitus and bilateral hearing loss.  See 38 C.F.R. § 3.85.  The Board further notes that the Veteran is competent to testify to in-service acoustic trauma and post-service symptoms of tinnitus because the symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).

The Veteran's DD-214 shows that the Veteran worked as a supply officer, and the Veteran testified at the April 2012 Board hearing that he worked in a hangar where he was exposed to noise, including jet engines.  The Veteran further stated that he was not provided and did not use hearing protection during service.  

After service, the July 2008 VA examiner indicated that the Veteran had bilateral hearing loss for VA compensation purposes, but that he did not have tinnitus.  However, the Veteran testified that he did not recall the examiner asking about tinnitus.  He also clarified that the buzzing sound in his ears is not constant, but that it occurs intermittently.  In April 2012, the Veteran submitted a statement asserting that he has experienced intermittent, daily buzzing in his ears since service. 

Because there was no finding of tinnitus in the July 2008 examination, a nexus opinion was not rendered.  However, the July 2008 examiner did provide an opinion with regard to the etiology of the Veteran's bilateral hearing loss, stating the condition was less likely than not caused by or a result of military noise exposure.  An addendum opinion was requested in February 2011, in which the examiner augmented his opinion by explaining  that there was no significant threshold shift of the Veteran's hearing acuity during service and the Veteran had normal hearing upon discharge.  Further clarification was requested, and in March 2011, the examiner referred to the findings from the 2005 IOM study showing that delayed onset of noise-induced hearing loss was "extremely unlikely."
Additinally, the Veteran submitted a private audiologist's opinion ("Dr. L.E.") from July 2010 relating his bilateral hearing loss and tinnitus to active service, to include "significant" noise exposure from working on jet engines.  Dr. L.E. provided no rationale for his opinion.

In order to address such conflicting opinions regarding the etiology of the Veteran's hearing disabilities, an outside medical opinion was obtained in June 2012.  

With regard to the Veteran's tinnitus, the audiologist concluded that it was less likely than not incurred as a result of his service.  The audiologist explained that tinnitus "may be a symptom of hearing loss," and, "in the absence of hearing loss, a claim of tinnitus related to hearing loss and noise exposure is not supportable."  The audiologist explained that the Veteran did not have hearing loss at the time of separation from service, and that the first report of tinnitus appeared over fifty years after service separation.  The examiner emphasized that the Veteran denied tinnitus at the July 2008 examination.  Further, the examiner stated that tinnitus "may be associated with other etiologies, such as hypertension, varied medication interactions and other etiologies too numerous to discuss at length."  The examiner ended his opinion by stating that the Veteran is currently being treated for hypertension and takes medication, with no further conclusion with regard to the etiology of the Veteran's tinnitus.  

The Board finds that the June 2012 is speculative in asserting that tinnitus "may" be a symptom of hearing loss or other etiologies "too numerous" to address in his opinion.  Moreover, the Veteran has provided an explanation as to why tinnitus was not recorded on the July 2008 examination, specifically indicating his tinnitus is not constant.  

With regard to bilateral hearing loss, the June 2012 audiologist referred to the same 2005 IOM study referenced in the March 2011 addendum to conclude the Veteran's current bilateral hearing loss is less likely than not due to military noise exposure.  The audiologist also discussed the Veteran's service records, noting treatment for middle and external ear issues.  The audiologist explained that the conditions were "relatively simple to treat and would have no lasting effect on hearing ability if handled correctly."  Neither the evidence, nor the Veteran, have indicated the treatment was unsuccessful.  

In response to the June 2012 opinion, the Veteran submitted another letter from his treating physician.  Dr. L.E. indicated that the Veteran's hearing loss and tinnitus are "almost certainly related" to his active service.  Again, Dr. L.E. provided no rationale for his opinion.

Next, the Veteran's representative submitted a November 2009 article discussing delayed onset hearing loss to support the Veteran's contention.  The article asserts that "reversibility of noise-induced threshold shifts masks progressive underlying neuropathology that likely has profound long-term consequences on auditory processing."  The article also indicated that the such neuropathology could contribute to tinnitus.  

As described by the JMR, the Board's October 2012 decision did not adequately address the probative value of the November 2009 study in light of the contrary findings in the 2005 IMO study.

With respect to tinnitus, the November 2009 study simply states that progressive hearing loss issues "could" cause tinnitus.  The article provides much more detail and discussion with regard to hearing loss.  As such, the November 2009 study is speculative and does not specifically address the Veteran's tinnitus symptomatology.  However, the June 2012 VA opinion is also speculative in terms of identifying the etiology of the Veteran's tinnitus.  Therefore, while Dr. L.E.'s opinions that the Veteran's tinnitus is related to active service lack a thorough rationale, after affording the benefit of the doubt, the Board finds that the Veteran's tinnitus is due to active service.  The Veteran has consistently indicated that he has experienced buzzing in his ears since service, and the only negative nexus opinions of record are speculative in nature.  

Also, after affording the Veteran the benefit of the doubt, the Board finds that his bilateral hearing loss is causally related to active service due to the contrasting conclusions of the November 2009 article and the positive nexus opinions offered by Dr. L.E.

In short, because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's current bilateral hearing loss and tinnitus disabilities, service connection is warranted and the claims must be granted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


